Name: Commission Regulation (EEC) No 1348/80 of 30 May 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/66 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1348/80 o! 30 May 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 3c thereof, Whereas, under Regulation (EEC) No 516/77, the system of production aid also applies to hard-fleshed heart cherries and other sweet cherries and to morello cherries in syrup ; whereas the period of validity of the contracts concluded between Community producers and processors should therefore be specified and the contracting parties should be allowed to increase, by means of a supplementary agreement, the quantities initially contracted for ; Whereas Article 7 of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 376/80 (4), defined the event in which production aid in respect of certain processed products becomes due and payable ; whereas, as a result of the system of aid having been extended with effect from the 1980/81 marketing year to hard-fleshed heart cherries and other sweet cherries and to morello cherries in syrup, the event in which production aid becomes due and payable in respect of those products should also be fixed ; whereas, for this purpose, that event should be considered as occurring at the beginning of the marketing year for each of the products concerned ; Whereas, in order to facilitate the operation of the system of aid, it is appropriate to fix the date which is to be taken for determining the conversion rate to be applied to the minimum purchase price referred to in Article 3a (3) of Regulation (EEC) No 516/77 ; Whereas, because of the connection between produc ­ tion aid and the minimum price, the date taken for the conversion rate to be applied to that price should be the same as the date on which the aid becomes due and payable ; Article 1 Regulation (EEC) No 1530/78 is hereby amended as follows : 1 . Article 1 (2) and (3) shall be amended to read as follows : '2. Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be supplied to the industry during the period 1 July to 15 November,  before 15 June in respect of peaches to be supplied to the industry during the period 1 July to 30 September,  before 1 July in respect of Williams pears to be supplied to the industry during the period 15 July to 15 November,  before 25 August in respect of dried plums (prunes d'Ente) to be supplied to the industry during the period 5 September to 31 December,  before 12 May in respect of hard-fleshed heart cherries and other sweet cherries to be supplied to the industry during the period 12 May to 15 September,  before 15 May in Italy and 1 July in the other Member States in respect of morello cherries to be supplied to the industry during the period 20 May to 15 September. However, for the 1980/81 marketing year, contracts may be concluded until 10 July'm respect of toma ­ toes, peaches, hard-fleshed heart cherries and other sweet cherries and of morello cherries. However, Member States may bring forward the closing date for the conclusion of contracts for tomatoes. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 341 , 31 . 12. 1979, p. 1 . (3) OJ No L 179, 1 . 7. 1978, p. 21 . (4) OJ No L 40, 16. 2. 1980, p. 43. 31 . 5. 80 Official Journal of the European Communities No L 135/67 3. During the periods referred to in paragraph 2, the contracting parties may decide to increase, by means of a supplementary written agreement the quantities initially specified in the contract. Such agreements shall be concluded not later than :  15 September in respect of tomatoes,  15 August in respect of peaches,  15 September in respect of Williams pears,  1 5 November in respect of dried plums (prunes d'Ente),  31 July in respect of hard-fleshed heart cherries and other sweet cherries,  31 August in respect of morello cherries. The additional quantity covered by a supplemen ­ tary agreement may not exceed 20 % of the quan ­ tity specified in the initial contract. However, in the case of dried plums (prunes d'Ente sechees), this limit shall be 30 %.' 2. Article 7 shall be amended to read as follows : 'Article 7 1 . The event, within the meaning of Article 6 of Regulation (EEC) No 1134/68, in which produc ­ tion aid becomes due and payable shall be consid ­ ered as occurring :  in respect of all tomato-based products and preserved peaches in syrup, on 1 July,  in respect of Williams pears in syrup, on 15 July.  in respect of prunes, on 1 September,  in respect of hard-fleshed heart cherries and other sweet cherries and morello cherries in syrup, on 12 May. 2. The conversion rate to be applied to the minimum price, expressed in ECU, shall be the representative rate in force on 1 July in respect of tomatoes and peaches, on 15 July in respect of Williams pears, on 1 September in respect of dried plums (prunes d'Ente) and on 12 May in respect of hard-fleshed heart cherries and other sweet cherries and morello cherries.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President